Citation Nr: 1527438	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 20, 2012, and to a rating in excess of 50 percent from July 20, 2012, forward, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that awarded service connection for PTSD and assigned an initial 30 percent rating, effective from July 16, 2010.  In September 2013, the RO assigned an increased 50 percent rating for the Veteran's PTSD, effective from July 20, 2012, forward.  Entitlement to a TDIU was also denied in October 2013.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In his VA Form 21-8940 dated in October 2012, the Veteran reported that he was receiving treatment at the Tulsa VA Outpatient Clinic (OPC).  On remand, his complete VA treatment records should be obtained.

In addition, in a February 2015 Brief, the Veteran's representative asserted that the Veteran's PTSD symptoms had worsened in severity since his most recent December 2012 VA examination and that a new examination is warranted to determine the current level of severity.  Therefore, the Board finds that a contemporaneous examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Tulsa VAOPC, dated since July 2010.

2.  Next, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., PTSD, hearing loss, and tinnitus), to include in the aggregate, particularly with respect to his ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




